March 3, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus/Laurel Funds, Inc. – Dreyfus Bond Market Index Fund – Dreyfus Disciplined Stock Fund – Dreyfus Institutional S&P 500 Stock Index Fund –Dreyfus Opportunistic Fixed Income Fund – Dreyfus Tax Managed Growth Fund (the "Funds") 1933 Act File No.: 33-16338 1940 Act File No.: 811-05202 CIK No.: 0000819940 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information for the above-referenced Funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 167 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 27, 2017. Please address any comments or questions to my attention at 412-236-9672. Sincerely, /s/ Bethany L. Marangoni Bethany L. Marangoni Paralegal
